

Exhibit 10.45
ASSURED GUARANTY LTD.
DESCRIPTION OF 2015 EXECUTIVE OFFICER CASH COMPENSATION


Set forth below are the 2015 annual salaries of the Executive Officers named in
the compensation tables in Assured Guaranty’s 2015 proxy statement.
 
Executive Officer
Salary


Dominic J. Frederico
President and Chief Executive Officer


$1,150,000




Robert A. Bailenson
Chief Financial Officer


$550,000




James M. Michener
General Counsel


$550,000




Robert B. Mills
Chief Operating Officer


$520,000




Russell B. Brewer II
Chief Surveillance Officer


$400,000







The named executive officers (other than Mr. Mills, who will be leaving the
Company as of March 31, 2015) will also be eligible for the following:
•
To be considered to receive non-equity incentive compensation for 2015
performance.

•
To be considered to receive grants in 2016 under Assured Guaranty’s long-term
incentive plans for 2015 performance.

•
To receive other annual compensation and benefits, including employer
contributions to retirement plans and perquisites provided under the Assured
Guaranty Ltd. Perquisite Policy.


